Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment with two different sets of amendments for the independent claims. 
The amendments for claims 1, 3, and 4, are entered. 
Claims 1-15 are now allowed. 
The amendments to claim 16-20 are not entered. 
These raise new issues that require further consideration and/or search. 
United States Patent No.: US10473788B2 to Englard discloses a LIDAR device that can scan according to a pattern shown in FIG. 3 based on a first field of view FORH and a second field of view FORV.  However, certain areas can include a higher scanning in FIG. 8c as 574 and 572 while other areas can include a less scanning amount in block 586 or no scanning.  See col. 24, lines 1-47. 
Therefore the amendment raises new issues that require further consideration and/or search. 
Applicant should either file an amendment cancelling claims 16-20 and allowing claims 1-15 to proceed to issuance or filing an RCE. 
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668